Citation Nr: 0430631	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder on a direct or secondary basis.   
 
2.  Entitlement to service connection for an ovarian tumor 
with ovary removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1987 to March 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision which 
denied service connection for a psychiatric disorder, claimed 
as secondary to the veteran's service-connected low back 
disability.  The RO also addressed direct service connection 
for a psychiatric disorder and denied the veteran's claim on 
that basis as well.  Service connection was further denied 
for an ovarian tumor with ovary removal.  In June 2004, the 
veteran testified at a Travel Board hearing at the RO.  

The Board observes that service connection was previously 
denied for a psychiatric disorder (on a direct basis) and for 
an ovarian tumor with ovary removal in September 1998.  The 
RO addressed the veteran's claims on a de novo basis in its 
October 2001 decision, as noted above.  The RO specifically 
indicated that it was reconsidering the veteran's claim for 
service connection for an ovarian tumor with ovary removal as 
a result of the Veterans Claims Assistance Act of 2000 
(VCAA).  In light of the RO's determination in this matter, 
the Board will address such claims on a de novo basis.  

In an April 2004 statement, the veteran's representative 
raised the issue of an increased rating for her service-
connected low back disability.  Such issue is not before the 
Board and is referred to the RO for appropriate action.  





REMAND

Private treatment records dated from April 1983 to August 
1987 show that the veteran was treated for disorders, 
including schizophrenia.  A May 1986 discharge summary from 
Arkansas State Hospital indicated a diagnosis of a 
schizophreniform disorder.  A July 1987 discharge summary 
from such facility related a diagnosis of schizophrenic 
disorder, undifferentiated type, chronic, in partial 
remission.  

As noted above, the veteran had active service from October 
1987 to March 1989.  A February 1989 mental status evaluation 
report noted that she had a diagnosis of mixed personality 
disorder with schizotypical features and that an 
administrative separation was indicated.  

The veteran underwent a VA psychiatric examination in 
September 2001.  It was noted that the claims file was 
reviewed.  The diagnosis was schizophrenia, paranoid type, 
chronic.  The examiner commented that he did not find any 
evidence suggesting a link between the veteran's service-
connected back disorder and her current schizophrenia.  

At the June 2004 Board hearing, the veteran testified that 
she had undergone an operation for an ovarian tumor in 1990 
at "UAMS".  Multiple treatment records also refer to 
surgery in 1990 and indicate that the veteran's left ovary 
has been removed.  The Board observes that such treatment 
reports are not of record.  The veteran also reported that 
she had recently received VA treatment as well.  See Bell v. 
Derwinski, 2 Vet.App. (1992).  

At the June 2004 Board hearing, the veteran reported that she 
was presently receiving benefits from the Social Security 
Administration (SSA).  Any such SSA records may be relevant 
to her VA claims.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, while a SSA decision with 
regard to unemployability is not controlling for purposes of 
VA adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet.App. 136, 140 (1993).  If the veteran has received 
benefits from the SSA and those benefits are based upon 
disability, the medical record upon which the award was based 
would be pertinent to the veteran's current claims.  The 
Court has routinely vacated Board decisions due to a failure 
to obtain SSA records.  

Given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with her 
claims includes making an attempt to obtain treatment records 
pertaining to her surgery for an ovarian tumor in 1990 and 
obtaining any additional pertinent medical records, including 
SSA records.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

2.  The RO should obtain copies of the 
veteran's reported treatment for an 
ovarian tumor at the "UAMS" in 
approximately 1990.  

3.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated her 
for psychiatric and gynecological problems 
that the VA does not have.  The RO should 
then obtain copies of the related medical 
records which are not already in the 
claims folder.  

4.  Thereafter, the RO should review the 
claims for service connection for a 
psychiatric disorder, on a direct or 
secondary basis, and for service 
connection for an ovarian tumor with ovary 
removal.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




